Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

USC 112, 6th paragraph interpretation 


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Claim limitation has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language to perform various function without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

Claim1 recites limitation of "a unidirectional communication unit” which has a corresponding structure as seen in Figure 3, unidirectional communication UC.

Claim 1 recites the limitation of "a receiving unit” which has a corresponding structure as seen in Figure 3, a receiving unit E2 under a second network NW2.



Claim11 recites limitation of "a unidirectional communication unit” which has a corresponding structure as seen in Figure 3, unidirectional communication UC.

Claim11 recites limitation of "a dividing unit” which has a corresponding structure as seen in Figure 3, a dividing unit E1 under a first network NW1.

Claim11 recites limitation of "a coding unit” which has a corresponding structure as seen in Figure 3, a coding unit COD under a first network NW1.

Claim11 recites limitation of "a decoding unit” which has a corresponding structure as seen in Figure 3, a decoding unit DEC under a second network NW2.

Claim11 recites limitation of "a restoring unit” which has a corresponding structure as seen in Figure 3, a restoring unit E3 under a second network NW2.

Claim 12 recite the limitation of "a management unit” which has a corresponding structure as seen in Figure 3, a management unit T under a second network NW2.

th paragraph and has a corresponding structure and algorithm as seen in the Applicant’s specification in Figure 3.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.



Allowable Subject Matter

Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior arts of record (see 892) do not a system for error-correcting transmission of a data record from a first network to a second network via a unidirectional communication unit, the system comprising: a dividing unit configured to divide the data record in the first network into data subrecords, wherein a data subrecord comprises at least one respective character;  a coding unit in the first network, configured to code the data subrecords by adding at least one correction character to each of the data subrecords;  a unidirectional communication unit configured to transmit the characters and correction characters of the coded data subrecords from the first network to a receiving unit in the second network;  the receiving unit in the second network, configured to receive the characters and correction characters of the coded data subrecords, wherein the receiving unit comprises a main memory, a background memory and a decoding unit for decoding the coded data subrecords, wherein: a) characters and correction characters assigned to a first coded data subrecord are stored in the main memory;  b) characters and correction characters assigned to other coded data subrecords are buffer-stored in the background memory;  and c) the first coded data subrecord is decoded and subsequently the previously received characters and/or correction characters of one of the other coded data subrecords are moved from the background memory to the main memory;  wherein steps a) to c) are performed iteratively for each of the coded data subrecords of the data record;  and a restoring unit configured to restore the data record from the decoded data subrecords in the second network” as recited in claim 11 and in similar claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111